Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the conical retention mechanism prevents translation of the hinge pin relative to the knuckle along a centerline of the hinge pin” (Claim 39) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that the drawings show a gap between the knuckle and the hinge pin, therefore the elected embodiment (as seen in Figure 3) does not show a conical retention mechanism which prevents translation as required by claim 39. The disclosure does not discuss this limitation in enough detail to support drawing changes or additional drawings. Examiner suggests cancelling this limitations from the claims. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112 (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 39 requires that the conical retention mechanism “prevents translation” of the hinge pin relative to the knuckle. There is no support for such a limitation in the disclosed embodiment. As seen in Figure 3, there is a gap and therefore some translation is still possible. Examiner notes that this is referred to in claim 25 as “limits translation”. The limitations “prevents translation” therefore lacks written description.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 26, 28, 29, 31, 33, 35, 36, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kida (US 2002/0112319), herein referred to as ‘319.
For Claim 25, ‘319 discloses an apparatus (Figure 1), comprising: at least two parts (1, 2) coupled together via a unitary hinge (8, 5, 6) comprising a hinge pin (8) and a knuckle (5, 6), wherein each of the at least two parts is capable of manipulation relative to another of the at least two parts as a result of connection (or concurrent production) of the hinge pin (8) within the knuckle (5, 6), and wherein the hinge pin (8) comprises a conical shaped portion (25) and the knuckle comprises a conical retention mechanism (15) corresponding to the conical shaped portion (25) and configured to rotatably capture (via 25, 34, 15, 33) the hinge pin (8) within the knuckle (5, 6) and wherein a surface of the conical retention mechanism (15) limits translation of the hinge pin relative to the knuckle in a direction parallel with the knuckle (wherein the hinge pin conical shaped portion 25 engaging the conical retention mechanism 15 of the knuckle prevents the hinge pin from passing all the way through the knuckle).
Examiner notes that this would be considered to be a product-by-process claim due to the limitation “concurrent production”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. “If the product in the product-by-process claim is the same as or obvious from a product 
For Claim 26, ‘319 discloses the apparatus of claim 25, wherein the at least two parts are co-printed with the hinge pin and the knuckle.
Examiner notes that this would be considered to be a product-by-process claim due to the limitation “co-printed”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
For Claim 28, ‘319 discloses the apparatus of claim 25, wherein the knuckle (5, 6) has a body with a cylindrical shape (exterior shape of 5, 6) surrounding the conical shaped portion (25) of the hinge pin to retain the hinge pin (8) within the knuckle (5, 6). 
For Claim 29, ‘319 discloses the apparatus of claim 25, wherein at least one of: the conical shaped portion (25) is positioned at a center (as seen in Figure 1) of the hinge pin (8).
For Claim 31, ‘319 discloses the apparatus of claim 25, wherein the conical retention mechanism includes a surface (interior surface of 15) that defines at least one aperture (aperture at the end of the conical shaped surface) at at least one end of the knuckle (as seen in Figure 1) wherein a portion of the hinge pin (8) extends through the at least one aperture (as seen in Figure 1).

For Claim 33, ‘319 discloses a unitary hinge, comprising: a hinge pin (8) comprising a conical shaped portion (25); and a knuckle (5, 6) comprising a conical retention mechanism (15) corresponding to the conical shaped portion (25), the hinge pin (8) being rotatably self-captured (wherein the hinge pin has a tapered portion preventing it from passing all the way through the knuckle) within the knuckle (5, 6) by the conical retention mechanism (15) within the conical 
For Claim 35, ‘319 discloses the unitary hinge of claim 33, wherein the conical shaped portion (25) is positioned on an external surface of the hinge pin (8).
For Claim 36, ‘319 discloses the unitary hinge of claim 33, wherein at least one of: the conical shaped portion (25) is positioned at a center (as seen in Figure 1) of the hinge pin (8).
For Claim 38, ‘319 discloses the unitary hinge of claim 33, wherein the conical retention mechanism (15) includes a surface (interior surface of 15) that defines at least one aperture (aperture at the end of the conical shaped surface) at at least one end of the knuckle (as seen in Figure 1), wherein a portion of the hinge pin (8) extends through the at least one aperture (as seen in Figure 1).
For Claim 39, ‘319 discloses the apparatus of claim 25, wherein the conical retention mechanism (15) prevents translation (wherein the hinge pin conical shaped portion 25 engaging the conical retention mechanism 15 of the knuckle prevents the hinge pin from passing all the way through the knuckle) of the hinge pin (8) relative to the knuckle (5, 6) along a centerline of the hinge pin (8, as seen in Figure 1)

Claims 25-31, 33, and 35-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2017/0096847), herein referred to as ‘847.
For Claim 25, ‘847 discloses an apparatus, comprising: at least two parts (14, 22) coupled together via a unitary hinge (16, 24) comprising a hinge pin (16) and a knuckle (24), wherein each of the at least two parts (14, 22) is capable of manipulation relative to another of 
Examiner notes that this would be considered to be a product-by-process claim due to the limitation “concurrent production”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
For Claim 26, ‘847 discloses the apparatus of claim 25, wherein the at least two parts (14, 22) are co-printed with the hinge pin (16) and the knuckle (24).
Examiner notes that this would be considered to be a product-by-process claim due to the limitation “co-printed”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
For Claim 27, ‘847 discloses the apparatus of claim 25, wherein the surface of the conical retention mechanism (52) includes a vertex (intersection between 52 and 56) that interacts with the conical shaped portion (30) to reduce friction between respective ends of the hinge pin and corresponding sides of the knuckle (as seen in Figure 2, wherein the gap 62 is 
For Claim 28, ‘847 discloses the apparatus of claim 25, wherein the knuckle (24) has a body with a cylindrical shape surrounding the conical shaped portion (as seen in Figure 1) of the hinge pin to retain the hinge pin (16) within the knuckle (24).
For Claim 29, ‘847 discloses the apparatus of claim 25, wherein at least one of: the conical shaped portion (30) is positioned at a center (as seen in Figure 2, wherein the conical shaped portion extends radially from the diametric center of the hinge pin) of the hinge pin (16).
For Claim 30, ‘847 discloses the apparatus of claim 25, wherein the hinge pin (16) further comprises at least one additional conical shaped portion (32) and the knuckle (24) further comprises at least one additional conical retention mechanism (54) corresponding to the at least one additional conical shaped portion (32).
For Claim 31, ‘847 discloses the apparatus of claim 25, wherein the conical retention mechanism (52) includes a surface (interior surface of 52) that defines at least one aperture (apertures at the end of interior surface of 52) at at least one end of the knuckle (24), wherein a portion of the hinge pin (16) extends through the at least one aperture (as seen in Figures 1 and 2).
For Claim 33, ‘847 discloses a unitary hinge, comprising: a hinge pin (16) comprising a conical shaped portion (30); and a knuckle (24) comprising a conical retention mechanism (52) corresponding to the conical shaped portion (30), the hinge pin (16) being rotatably self-captured (wherein the hinge pin has a tapered portion preventing it from passing all the way through the knuckle) within the knuckle (24) by the conical retention mechanism (52) within the conical shaped portion (33), and the knuckle (24) being configured to be manipulated about the hinge pin (16) to enable a concurrent manipulation of parts (14, 22) coupled to the hinge pin and wherein a surface (surface of 52) of the conical retention mechanism (52) limits translation (as 
For Claim 35, ‘847 discloses the unitary hinge of claim 33, wherein the conical shaped portion (30) is positioned on an external surface of the hinge pin (16).
For Claim 36, ‘847 discloses the unitary hinge of claim 33, wherein at least one of: the conical shaped portion is positioned at a center of the hinge pin, or the conical retention mechanism is positioned at a center of the knuckle (as seen in Figure 2).
For Claim 37, ‘847 discloses the unitary hinge of claim 33, wherein the hinge pin (16) further comprises at least one additional conical shaped portion (32) and the knuckle (24) further comprises at least one additional conical retention mechanism (54) corresponding to the at least one additional conical shaped portion (32).
For Claim 38, ‘847 discloses the unitary hinge of claim 33, wherein the conical retention mechanism (52) includes a surface (interior surface of 52) that defines at least one aperture (opening adjacent to the interior surface of 52) at at least one end of the knuckle, wherein a portion of the hinge pin (16) extends through the at least one aperture (as seen in Figures 1 and 2).
For Claim 39, ‘847 discloses the unitary hinge of claim 33, wherein the conical retention mechanism (52) prevents translation of the hinge pin (16) relative to the knuckle (24) along a centerline of the hinge pin (as seen in Figure 2, wherein the conical retention mechanism prevents the hinge pin from moving further down along a centerline of the hinge pin with respect to the knuckle).
For Claims 40 and 41, ’847 discloses the apparatus and unitary hinge of claims 25 and 33, wherein the knuckle (24) includes a first side and an opposing second side (as seen in Figure 2), wherein the hinge pin includes a first end and a second end connected by the conical shaped portion (as seen in Figure 2), and wherein the surface (internal surface of 52) of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kida (US 2002/0112319), herein referred to as ‘319.
For Claims 30 and 37, ‘319 does not disclose wherein the hinge pin further comprises at least one additional conical shaped portion and the knuckle further comprises at least one additional conical retention mechanism corresponding to the at least one additional conical shaped portion. ‘319 instead teaches a single conical shaped portion and conical retention mechanism. 
MPEP 2144.04). One would be motivated to make such a modification in order to reduce the amount of material necessary by allowing conical surfaces of a desired taper angle to spread over a longer axial distance without needing the diameter to increase to the same extent as is required if only a single conical surface of the same taper angle extended over that same axial length.
Allowable Subject Matter
Claims 42-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677